DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/18/22 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Warner on 6/14/22.
The application has been amended as follows: 

Claims

 	1. (Currently amended) A linear-acting electric pump 
 	at least one electromagnet; and 
 	a pump unit driven by the at least one electromagnet; 
 	wherein the pump unit comprising at least two non-return valves; 
wherein the pump unit further comprising a single spring and a single bellows positioned between the at least two non-return valves and the single spring configured to move at least one non-return valve of the at least two non-return valves; and
 	wherein fluid delivered by the pump unit flows through the at least one electromagnet and then enters the pump unit on [[one]] a first side of the pump unit, and then flows through the at least two non-return valves each arranged on a same center line as the at least one electromagnet, and then exits the pump unit on a second side of the pump unit opposite the first side.

2. (Original) The linear-acting electric pump at least one electromagnet comprises at least a solenoid coil, a magnetic pole, a back iron, a magnet yoke and an armature, the armature being moveably supported on a tube 

3. (Currently amended) The linear-acting electric pump s comprises an a single elastic bellows, which by a first moveable cover is deformed by an armature as the armature moves in opposition to [[the]] a force of the single spring.

4. (Cancelled)

5. (Currently amended) The linear-acting electric pump the fluid from a [[the]] second non-return valve of the at least two non-return valves, the single spring then pushing the armature away from the magnetic pole once the solenoid coil is switched off and in so doing causing the pump unit to draw in the fluid through [[the]] a first non-return valve of the at least two non-return valves.

6. (Cancelled)

7. (Previously Presented) The linear-acting electric pump of the at least two non-return valves, which comprises a valve seat and a valve body, the valve body comprising an elastic disk and a centrally arranged holder.

8. (Previously Presented) The linear-acting electric pump of the at least two non-return valves, which comprises a valve seat and a valve body, the valve body comprising an 

9. (Currently amended) The linear-acting electric pump armature an [[the]] end of its stroke with a solenoid coil in an energized state spring, armature state the standstill by at least the force 

10. (Withdrawn) A method for operating the linear-acting electric pump unit,
an electrical control supplying the solenoid coil temperature through a simultaneous measurement of an electrical current and an electrical voltage of a solenoid coil of the at least one electromagnet, and 
in the event of [[a]] the determined solenoid coil temperature is below a predefined limit, the solenoid coil is first activated by a higher-frequency pulse signal, which does not produce any movement of an armature, but heats the solenoid coil, and 
[[the]] a measurement of an electrical resistance of the solenoid coil being regularly repeated, 
the unit operation being commenced at a lower frequency once the solenoid coil temperature exceeds the , the higher-frequency pulse signal being higher relative to the lower frequency and the lower frequency being lower relative to the higher-frequency pulse signal.

11. (Withdrawn) The method for operating a linear-acting electric pump the electrical energy by [[an]] the electrical control and is equipped with a pressure sensor electrical control, 
the electrical control monitors an electrical current through the solenoid coil and [[the]] a pressure at [[on]] the outlet whilst the pump unit is in operation and compares the time profiles of the electrical current through the solenoid coil and the pressure at the outlet infers if any malfunctioning of the solenoid coil, the unit, occurs from at [[on]] the outlet to the stored values, and, sends a fault message if the malfunctioning occurs.


Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 4/19/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 10-11 directed to a method of operating a linear-acting pump are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5, 7-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
No single reference of record discloses and no combination thereof makes obvious, in addition to the other limitations of claim 1, the limitations of:  wherein fluid delivered by the pump unit flows through the at least one electromagnet and then enters the pump unit on a first side of the pump unit, and then flows through the at least two non-return valves each arranged on a same center line as the at least one electromagnet, and then exits the pump unit on a second side of the pump unit opposite the first side.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/             Examiner, Art Unit 3746